ORDER
PER CURIAM:
Edward Curtis appeals his conviction of five counts of sodomy and one count of abuse of a child after a jury trial. He also appeals denial of his motion for post conviction relief under Rule 29.15. No precedential purpose in publishing a written opinion existing, the convictions and the denial of his motion for posteonvietion relief are affirmed by summary order.
*106The judgment of conviction and the denial of the postconvietion Rule 29.15 motion are affirmed. Rules 30.25(b) and 84.16(b).